Title: To George Washington from Richard Henry Lee, 26 August 1781
From: Lee, Richard Henry
To: Washington, George


                        
                            Dear Sir,
                            Chantilly August 26 1781
                        
                        I have just been favored with your polite and friendly letter of July the 15th last, for which I beg leave to
                            return you my thanks—You may be assured Sir, that as I do not take up friendships upon trivial grounds, so I never lay
                            them down for slight causes. I have been happy to find that the principles which attached me to you have increased, not
                            diminished. If I have been silent some time, your goodness will impute it to the right causes; want of matter, at times
                            much business, and that unpleasant state of mind which must be produced by the incessant tho causeless persecution of a
                            wicked faction. I assure you Sir that I have not been permitted in peace to discharge my humble duties, far less to enjoy
                            that state of mind which disposes one for the entertainment of a friend. However, I am at present much withdrawn from
                            public business, which hath in some degree abated the virulence of my factious enemies. Removed from the storm, I can with
                            more tranquility see, and think.
                        When I had the honor of writing to you on the 12 of june, the affairs of this country were very unpromising
                            indeed—we had then no intelligence of the strong causes for relief that you designed to place about New York. No doubt
                            Cornwallis might be called from Virginia by similar means to those which carried Hannibal from Italy to Carthage. I verily
                            believe that your plan would soon have succeeded if New York had not been reinforced by other means than the forces from
                            hence, and I am satisfied that your designs produced the retrograde movements of Lord Cornwallis. A marine aid is
                            indispensable for this water pierced country that it is impossible to consider the subject without
                            being convinced that an enemy commanding the water may ruin the state with one fourth of the land force that the country
                            may possess.
                        I hope therefore, that your wise efforts for procuring this aid will at length be crowned with success—And
                            being successful here, I think that the war must end, for which every way we turn our eyes, Great
                            Britain is rapidly and justly going down hill. She is properly suffering for her enormous transgressions against human
                            nature. In all probability this campaign will so reduce the power and the pride of that haughty nation as to give, and
                            secure peace to the world.
                        When your leisure permits I shall be extremely happy to hear from you, being with great sincerity and
                            affectionate attachment, dear Sir your most obedient and very humble servant
                        
                            Richard Henry Lee
                        
                    